RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.

Claims 1-4, 6-11, 14-16, and 18-23 are pending in the application.  Claims 7, 8, and 18-20 are withdrawn from consideration due to Applicant’s election.  Claims 5, 12, 13, and 17 have been cancelled.  
Amendments to the claims, filed June 4, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-4, 9-11, and 23 over Pudleiner (U.S. Pat. Pub. 2006/0078745) in view of Questel (U.S. 4,499,130) and Gidcumb (U.S. Pat. Pub. 2012/0107618), made of record in the office action mailed December 30, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed June 6, 2021.
The 35 U.S.C. §103 rejection of claims 6, 14-16, 21, and 22 over Pudleiner (U.S. Pat. Pub. 2006/0078745) in view of Questel (U.S. 4,499,130) and Gidcumb (U.S. Pat. Pub. 2012/0107618) and further in view of Raefler (U.S. 5,026,448), made of record in the office 


REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 9-13, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (U.S. Pat. Pub. 2003/0211334) in view of Akitaka (JPH06-157779) and Questel (U.S. 4,499,130).  For discussion of Akitaka, see the English Machine Translation.
Regarding claim 1, Jones teaches a thermoformable paint film laminate (laminate, Abstract) comprising, in the following order, a) a backing sheet layer of thermoplastic resin (polymeric substrate, Abstract), (c) a first intermediate layer (color coat, Abstract) the first intermediate layer comprising a base coat layer comprising a colour or effect-imparting pigment (Paragraph [0027]), and d) a low-gloss soft-feel layer having a surface having a gloss at 60° of at most 20 gloss units (low-gloss outer surface, 60° gloss of from about 1-5 gloss units, Abstract) and comprising a urethane resin (Paragraph [0018]).
Jones fails to teach wherein the low-gloss soft-feel layer is obtained by applying a solventborne liquid coating composition on that at least one intermediate layer c) and drying and curing the liquid coating composition, and wherein drying and curing the solventborne liquid 
Akitaka teaches a soft touch layer formed by using a resin composition comprising a thermoplastic resin (Abstract), wherein the thermoplastic resin is a urethane resin (Page 3, Paragraphs 4 and 8).  Akitaka further teaches the urethane resin is a crosslinking type (Page 3, Paragraph 10) obtained by reacting a diisocyanate and a diol, such as a polycarbonate diol (Page 4, Paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the urethane resin of Jones be formed from a composition comprising reacting a polycarbonate diol and a diisocyanate to form a crosslinked polymer network as taught by Akitaka as a known urethane resin composition used to obtain soft feel layers.
Jones in view of Akitaka fails to teach a pressure-sensitive adhesive layer having a higher adhesion to a removable protective layer than to the low-gloss soft-feel layer and the removable protective layer attached to the low-gloss soft-feel layer in this order.
Questel teaches a protective easily removable laminate for application to the carpeting, decorative seat, and wall covering material of vehicles and includes a plastic film and a pressure sensitive adhesive (Abstract).  Questel further teaches the protective laminate prevents the underlying parts from being soiled during the subsequent assembly, processing, and handling of the vehicle which avoids the expense of thoroughly cleaning the vehicle interior prior to presentation to the customer (Abstract, Col. 1, lines 13-31).
It would have been obvious to one of ordinary skill in the art to have the low-gloss soft feel layer of Jones in view of Akitaka after removal of the matte layer and carrier to have a pressure-sensitive adhesive layer having a higher adhesion to a removable protective layer than 
The limitation “obtained by applying a solventborne liquid coating composition on that at least one intermediate layer c) and drying and curing the liquid coating composition” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Jones in view of Akitaka and Questel discloses a thermoformable paint film laminate comprising, in the following order: a backing sheet layer of thermoplastic resin; at least one intermediate layer; a low-gloss soft-feel layer having a surface having a gloss at 60° of at most 20 gloss units and being formed from a composition comprising reacting a polycarbonate diol and a hydroxyl-reactive crosslinker to form a crosslinked polymer network; a pressure-sensitive adhesive layer having a higher adhesion to the removable protective layer than to the low-gloss soft-feel layer; and a removable protective layer.
substrate, Abstract) comprises a thermoplastic copolymer of acrylonitrile, butadiene, and styrene (ABS) (Paragraph [0028]).
Regarding claims 3 and 9, Akitaka teaches wherein the hydroxyl-reactive crosslinker is selected from the group consisting of polyisocyanates and melamine resins (Page 4, Paragraph 3).
Regarding claims 4, 10, and 11, Jones teaches wherein the low-gloss soft-feel layer is a clear coat layer (outer clear coat, Abstract).
Regarding claim 23, Jones teaches wherein the backing sheet layer (polymeric substrate) has a thickness of between 2 and 2,000 micrometers (about 10 to about 300 mils = about 254 to about 7,620 micrometers, Paragraph [0028]).
While the reference does not specifically teach the claimed range of  2 and 2,000 micrometers, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6, 14-16, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (U.S. Pat. Pub. 2003/0211334) in view of Akitaka (JPH06-157779) and Questel (U.S. 4,499,130) and further in view of Reafler (U.S. 5,026,448).  For discussion of Akitaka, see the English Machine Translation.

Regarding claims 6 and 14-16, Jones in view of Akitaka and Questel fails to teach wherein the backing sheet comprises a second adhesive layer on the side opposite to layers b) to f).
Reafler teaches a thermoformable paint film laminate (Abstract) that is used for automotives (Abstract) comprising, in the following order, a) a backing sheet layer of thermoplastic resin (carrier film, Col. 3, lines 33-35), b) optionally, an adhesive layer (tie layer, Col. 3, lines 42-45), c) at least one intermediate layer (paint layer, Col. 3, lines 36-37) and d) a top layer (transparent surface layer, Col. 5, lines 40-46) formed from a composition comprising a polyester polyol and a polyisocyanate (Col. 5, lines 57-64).  Reafler additionally teaches the backing sheet comprises a second adhesive layer on the side opposite to layers b) to f) (optional adhesive layer, Col. 3, lines 46-51) that provides a means for securely bonding the sheet material to a substrate such as an automobile panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the backing sheet (substrate) of Jones in view of Akitaka and Questel comprise a second adhesive layer on the side opposite to layers b) to f) as taught by Reafler in order to be able to securely bond the material to a substrate such as an automobile panel.  One of ordinary skill in the art would have been motivated to have the backing sheet (substrate) comprise a second adhesive layer on the side opposite to layers b) to f) so that the thermoformable laminate can be securely attached to a substrate without having to worry about it detaching from the substrate.
Regarding claim 21, Jones in view of Akitaka and Questel fails to teach further comprising a second intermediate layer, the second intermediate layer comprising a primer layer 
Reafler teaches a thermoformable paint film laminate (Abstract) that is used for automotives (Abstract) comprising, in the following order, a) a backing sheet layer of thermoplastic resin (carrier film, Col. 3, lines 33-35), b) optionally, an adhesive layer (tie layer, Col. 3, lines 42-45), c) a first intermediate layer (paint layer, Col. 3, lines 36-37) and d) a top layer (transparent surface layer, Col. 5, lines 40-46) formed from a composition comprising a polyester polyol and a polyisocyanate (Col. 5, lines 57-64). Reafler additionally teaches the tie layer improves the bonding of the paint layer (first intermediate layer) to the carrier film (backing sheet layer) (Col. 3, lines 42-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the thermoformable paint film laminate of Jones in view of Akitaka and Questel further comprise a second intermediate layer (tie layer), the second intermediate layer comprising a primer layer (tie layer) disposed between the backing sheet layer (a) and the first intermediate layer comprising the base coat (c) as taught by Reafler in order to improve the bonding of the first intermediate layer comprising the base coat (c) to the backing sheet layer (a).
	Regarding claim 22, Reafler teaches wherein the primer layer (tie layer) comprises an acrylic resin (Table 1).
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed June 4, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 20, 2021